Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Specification
The disclosure is objected to because of the following informalities. Appropriate correction is required.
Note: Paragraph numbers refer to Pat. Pub. No. 2020/0219195.
¶ [0039]: It is believed that “data store 44” is “data store 42” as indicated on Fig. 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1–16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1–16: Claim 1 recites a “user interface,” which is described by Applicant’s Specification only by its function. “User interface” is disclosed seven (7) times but only once in Applicant’s Specification with the remaining instances recited by the claims. Spec., ¶ [0037]. It is not clear if “user interface” is directed to hardware, software, or both as defined by a common meaning to a person having ordinary skill in the art. E.g., IEEE 
Claim Rejections - 35 USC § 101
 
35 U.S.C. 101 reads as follows:
 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1–16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
Analysis
 
Step 1: Claims 1–16 are directed to a statutory category. Claims 1–6 recite “a computer-implemented method” and are therefore, directed to the statutory category of “a process.” Claims 7–15 recite “a system” and are therefore, directed to the statutory category of “a machine.” Claim 16 recites “an article” and are therefore, directed to the statutory category of “an article of manufacture.” 
Representative Claim
 
Claim 7 is representative [“Rep. Claim 7”] and recites, in part, emphasis added by Examiner to identify limitations with underline that represent the abstract idea exception, bold limitations indicating computer components and letters for clarity in describing the limitations:
A system comprising: 

[A] a server including a processor and memory storing instructions that, in response to receiving a request for access to a service, cause the processor to: 

	[B] receive, by the server, an electronic signal representing a request generated via a user interface operating on a remote computing device connected to the server over a communications network, the request relating to an entity associated with a first series of funds comprising a first fund and a second fund both associated with the entity; 

	[C] identify, by the server, a set of glide path data and a set of volatility of return data associated with the first and second funds; 

	[D] identify, by a classification module executed on the server, a set of asset classifications associated with one or more discrete assets comprising one or more funds from the first series of funds, each one of the set of asset classifications having a database record comprising a set of associated asset characteristics; 

	[E] determine, by a risk module executed on the server, a historical risk profile for each of the identified set of asset classifications, each historical risk profile including historical rate of return data determined based upon a standard deviation of asset classification return values;  
17Attorney Docket No. 113027.000082US2
	[F] categorize, by the classification module, the first and second funds into one of a set of asset classifications based on correlation of the first and second funds with sets of asset characteristics; and 

	[G] transmit a signal representing data associated with a historical risk profile for display via a user interface presented on the remote computing device.

Claims are directed to an abstract idea exception.
 
Step 2A, Prong 1: Rep. Claim 7 recites “determine . . . a historical risk profile for each of the identified set of asset classifications” in Limitation E, which recites the abstract idea exception of risk analysis, a particular form of a fundamental economic principle/practice under organizing human activity. MPEP § 2106.04(a)(2)(II)(A).
“A mathematical calculation is . . . an act of calculating using mathematical methods to determine a variable or number.” MPEP § 2106.04(a)(2)(I)(C). Here, Rep. Claim 7 further recites “each historical risk profile including historical rate of return data determined based upon a standard deviation of asset classification return values” in Limitation E, which recites the abstract idea exception of mathematical calculations, a particular form abstract idea exception under mathematical concepts. Id.
Rep. Claim 7 recites “identify . . . a set of glide path data and a set of volatility of return data associated with the first and second funds” in Limitation C; “identify . . . a set of asset classifications associated with one or more discrete assets comprising one or more funds from the first series of funds, each one of the set of asset classifications having a database record comprising a set of associated asset characteristics” in Limitation D; and “categorize . . . the first and second funds into one of a set of asset classifications based on correlation of the first and second funds with sets of asset characteristics” in Limitation F, which recite the abstract idea exception of mental processes. MPEP § 2106.04(a)(2)(III). These limitations, as drafted, recite a simple mental process that under the broadest reasonable interpretation, cover performance in the human mind or with pen and paper but for the recitation of the generic computer components indicated in bold. That is, other than reciting “by . . . the server” nothing in the claim elements precludes the step from practically being performed in the mind. For example, but for the “by . . . the server” language, the claim encompasses a person looking at data and forming a simple judgment. The mere nominal recitation of “by . . . a server” does not take the claim limitations out of the mental process grouping. Thus, the claim recites a mental process. MPEP § 2106.04(a)(2)(III).
In further support that Limitations C, D, and F may be performed in the human mind or with pen and paper, the identification and classification of the data is under BRI, not limited by any particular data structure, may be formatted in any non-computer readable format, and may comprise any information sufficient to identify the relevant information, such as handwritten text or vocal commands. If a claim limitation under BRI, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract idea exception. MPEP § 2106.04(a)(2)(III).
Accordingly, the pending claims recite the combination of these abstract idea exceptions.
Step 2A, Prong 2: The claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements: (1) are mere instructions to apply the abstract idea exception; MPEP § 2106.05(f); and/or (2) insignificant extra-solution activity; MPEP § 2106.05(g). The additional elements are: a server including a processor and memory; a remote computing device; a communications network; and Limitations A, B & G.
Regarding the server including a processor and memory, Applicant’s Specification does not otherwise describe them except using exemplary language so Examiner assumes Applicant merely intended generic server (i.e., a generic computer). Spec., ¶ [0036]. The claims describe the memory storing instructions and the server transmitting /receiving data of a particular type, Limitations A & B, which are normal functions of a generic computer. MPEP § 2106.05(f)(2). The “receiving” data of a particular type for use in “identifying,” “determining,” “categorizing,” and “transmitting” a historical risk profile also amounts to mere data gathering, which is a form of insignificant extra-solution activity. MPEP § 2106.05(g). The claims further describe the functions of the server as performing the remainder of the steps of the claimed invention, Limitations C, D, E, & F, which represent the abstract idea exception itself. The functions of performing the steps of the abstract idea itself simply adds a general purpose computer after the fact to an abstract idea exception, MPEP 2106.05(f)(2), or generically recites an effect of the judicial exception. MPEP 2106.05(f)(3).
Regarding the remote computing device, Applicant’s Specification does not explicitly disclose a ”remote computing device” except in the claims but rather discloses an “access device 12.” Spec., ¶ [0034]. Therefore, Examiner interprets these two components as functionally equivalent. Id. Applicant’s Specification further describes the “access device” in exemplary language so Examiner assumes Applicant merely assumes Applicant intended a generic access device. Id. The claims describe the access device transmitting/receiving data of a particular type (Limitation B) with the server and receiving data of a particular type (Limitation G), which are normal functions of a generic computer. MPEP § 2106.05(f)(2). The “receiving” data of a particular type for use in “displaying” a historical risk profile (Limitation G) also amounts to mere data gathering or post-solution activity, which is a form of insignificant extra-solution activity. MPEP § 2106.05(g).
Regarding the “communications network,” Applicant’s Specification discloses a “network” in exemplary language so Examiner again assumes Applicant intended merely a generic network. Spec., ¶ [0035]. The claims describe the network as transmitting/receiving data of a particular type between the remote computing device and the server, which merely describes functions that are well within the normal functions of a generic network. MPEP 2106.05(f)(2). Therefore, the recitation of generic computer component is no more than mere instructions to apply the abstract idea exception and does not integrate the abstract idea into a practical application. MPEP 2106.05(f).
Therefore, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on the abstract idea. Accordingly, Rep. Claim 7 is directed to an abstract idea. Rep. Claim 7 is not substantially different than Independent Claims 1 and 16 and includes all the limitations of Rep. Claim 7. Therefore, Independent Claims 1 and 16 are also directed to the same abstract idea. Dependent claims are dependent on one of the Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims are directed to the same abstract idea.
Step 2B:  Rep. Claim 7 fails Step 2B because the additional elements do not amount to significantly more. 
The claims do not provide an inventive concept.

Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, Limitations B and G were considered to be insignificant extra-solution activity in Step 2A, and thus are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field.
Applicant’s Specification does not describe the additional hardware limitations in detail, taking the position that such hardware/software is so well known to those of ordinary skill in the art that no explanation is needed under 35 U.S.C. § 112(a). Lindemann Maschinenfabrik GMBH v. Am. Hoist & Derrick Co., 730 F.2d 1452, 1463 (Fed. Cir. 1984) (citing In re Meyers, 410 F.2d 420, 424 (CCPA 1969) (“[T]he specification need not disclose what is well known in the art”). Thus, Examiner finds that Applicant’s own disclosure is sufficient by itself to readily conclude that the additional elements do not individually limit the abstract idea exception and do not amount to significantly more.
Further, the receiving step of Limitation B and transmitting step of Limitation G under the Symantec, TLI Communications LLC, OIP Techs., and buySAFE, court decisions cited in MPEP § 2106.05(d)(II)(i), concludes courts have recognized that Limitations B & G are a well‐understood, routine, conventional function when claimed in a merely generic manner (as it is here).  Accordingly, a conclusion that Limitations B & G are well-understood, routine, conventional activity is supported under MPEP § 2106.07(a)(III)(A),(B) (citing Berkheimer v. HP, Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018)).
Claims do not apply the judicial exception in some other meaningful way; a practical application not found in ordered combination of elements.
 
The pending claims in their ordered combination of elements is not inventive. First, the claims are directed to an abstract idea. Second, each claim element represents a currently available generic computer technology, used in the way in which it is commonly used. 
There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation of the abstract idea.
Dependent Claims Not Significantly More
Dependent claims are dependent on Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims recite the same Abstract Idea. Dependent claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements: (1) are mere instructions to apply the abstract idea exception; and/or (2) further limit the abstract idea exception.
Dependent Claim 2 recites a “wherein” clause that further limit the abstract idea.
Dependent Claim 3 recites “computing the set of volatility of return data”; Claims 4 and 11 recites “averaging” data of a particular type and “computing a volatility premium and volatility free rate”; Claim 5 recites “calculating a weighted average expected return”; Claim 8 recites “weight a first/second volatility of return value,” which is multiplication; Claim 9 recites “compute first and the second volatility of return values”; Claim 10 recites “generate a historical rate of return value by computing a standard deviation”; and  Claim 12 recites “multiply” data of a particular type and summing. These limitations all recite the abstract idea exception of mathematical calculations, a particular form abstract idea exception under mathematical concepts, which cannot be significantly more. MPEP § 2106.04(a)(2)(I)(C). The functions of performing the steps of the abstract idea itself simply adds a general purpose computer after the fact to an abstract idea exception, MPEP 2106.05(f)(2), or generically recites an effect of the judicial exception. MPEP 2106.05(f)(3).
Dependent Claims 6 and 14 recites displaying data of a particular type. Dependent Claim 15 recites a data store to store data of a particular type and receive queries and transmit results. These limitations merely invokes a generic computer in its ordinary capacity to receive, store, or transmit data. MPEP 2106.05(f)(2). Therefore, the recitation of a generic computer component is no more than mere instructions to apply the abstract idea exception and does not integrate the abstract idea into a practical application. MPEP 2106.05(f).
Dependent Claim 13 recites “classifying assets,” which recite the abstract idea exception of mental processes for the same reasons explained for Limitation F, supra. MPEP § 2106.04(a)(2)(III). The functions of performing the steps of the abstract idea itself simply adds a general purpose computer after the fact to an abstract idea exception, MPEP 2106.05(f)(2), or generically recites an effect of the judicial exception. MPEP 2106.05(f)(3).
Conclusion 

Claims 1–16 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. The analysis above applies to all statutory categories of invention. As such, the presentment of Rep. Claim 7 otherwise styled as another statutory category is subject to the same analysis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1–3, 6–10, and 12–16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abidi et al. (U.S. Pat. Pub. No. 2009/0281959) [“Abidi”] in view of NPL: Kreider, Jonathan, “Allocations at retirement, Looking to Target Date Funds to Determine Appropriate Equity/Fixed Income allocations at Retirement; January 2009 [“NPL Kreider”]
	Regarding Claim 1, Abidi discloses
A computer-implemented method comprising: 
receiving, by a central server, an electronic signal representing a request generated via a user interface operating on a remote computing device connected to the central server over a communications network, the request relating to an entity associated with a first series of funds [target date fund (TDF)] comprising a first fund [stock] and a second fund [bond] both associated with the entity; 
(See at least Fig. 3C and associated ¶ [0073] where the results of TDF recommendations for %-stocks and %-bonds are displayed to a user. ¶ [0074] (same). Recommendations include target allocation (target date funds (TDFs)) glide-paths 464 and a target portfolio mix 472 that includes a first fund (stock) and a second fund (bond). Fig 4A and associated text ¶ [0075]; See also, Fig. 4C (displaying the TDF glide-path based on a user’s retirement age and the recommended % allocation to stock/bonds for each TDF.). Thus, the recommendations for a TDF comprises both a first and second fund. Recommendations are provided when requested by a user through a user interface 114. ¶¶ [0016], [0125]. The UI is executed by a remote computer (client) that communicates with a central server over a network. Fig. 1B and associated text ¶¶ [0032], [0047]; ¶ [0139].)
identifying, by the central server, a set of glide path data and a set of volatility of return data associated with the first and second funds; 
(Examiner interprets “glide path data” as a portfolio allocation mix based on the number of years until retirement. Spec., ¶ [0044], Fig. 3 and associated text ¶ [0045] (disclosing for 15 years to retirement, an asset allocation of approximately 50% stocks and 50 fixed income.) See at least Fig. 6 and associated text ¶ [0088] where TDFs are plotted on a risk/return graph. Each TDF has a portfolio allocation between stocks and bonds. Fig. 6. Thus, TDF “risk” as expressed in Fig. 6 is associated with the first (stock) and second (bond) funds that comprise each TDF. Risk is volatility of return data.)
identifying, by a classification module executed on the central server, a set of asset classifications associated with one or more discrete assets comprising one or more funds from the first series of funds, each one of the set of asset classifications having a database record comprising a set of associated asset characteristics; 
(See at least ¶¶ [0055], [0056] where asset classifications are identified and determined. Asset classifications 408 is among the “configuration data” that is automatically received by the “Director 404” to perform the analysis. ¶ [0074]. Configuration also includes “associated asset characteristics” such as target allocation glide-paths 464 for each asset, target portfolio mix 472 for each asset, and asset classification 408. ¶¶ [0074], [0075]. Configuration data is stored in a database record, in a database. Fig. 1B, element 124 (“data storage”) and associated text ¶ [0047]. Alternatively, each TDF illustratively comprises stocks and bonds (target portfolio), which are asset classes. Fig. 4C. Model TDF portfolios are stored in a database. ¶ [0062]. ¶ [0139].)
categorizing, by the classification module, the first and second funds into one of a set of asset classifications . . . ;
(See at least ¶¶ [0055], [0056] where asset classifications are determined “for all public and private investments.”)
transmitting a signal representing data associated with a historical risk profile for display via a user interface presented on the remote computing device.
(See at least Fig. 6 where for each TDF, the risk/return is displayed. As explained by the claims above, a historical risk profile includes the return, which are provided when requested by a user through a user interface 114. ¶¶ [0016], [0125]. The UI is executed by a remote computer (client) that communicates with a central server over a network. Fig. 1B and associated text ¶¶ [0032], [0047]; ¶ [0139].)

	Abidi discloses an historical risk profile for TDFs, e.g., Fig. 6, but not for “each of the identified set of asset classifications” that make up the TDFs where “each historical risk profile include[es] historical rate of return data determined based upon a standard deviation of asset classification return values.” 

NPL Kreider discloses
determining, by a risk module executed on the central server, a historical risk profile for each of the identified set of asset classifications, each historical risk profile including historical rate of return data determined based upon a standard deviation of asset classification return values; 
(See at Bates p. 003, Tables 1, 2, & 3, disclosing determined annualized returns and standard deviation for asset classes for 5, 10, and 20 years. See also, Table note (upper right) (“Standard deviation shown reflects the average standard deviation of monthly returns for the same group of funds. Standard deviation is a measure of return volatility standard deviation.”).)
It would have been obvious to one of ordinary skill in the art at the time of filing to have determined an historical risk profile in the manner clamed as explained in NPL Kreider, to the known invention of Abidi, with the motivation to “determine the most appropriate asset allocations for an investor at the time of his or her retirement.” NPL Kreider, Bates p. 001.

Abidi discloses categorizing the first/second funds into one of the asset classifications but not “based on correlation of the first and second funds with sets of asset characteristics.”

Peters discloses
categorizing, by the classification module, the first and second funds into one of a set of asset classifications based on correlation of the first and second funds with sets of asset characteristics; and 
(See at least ¶ [0095], where the type of eligible portion holdings can be customized by asset class based on a correlation matrix is used to select asset classes and investment products.)
It would have been obvious to one of ordinary skill in the art at the time of filing to have categorized funds into a set of asset classification based on a correlation as explained by Peters, to the known invention of Abidi, with the motivation to “create customized investment portfolios that meet an investor’s unique needs for risk and other factors. Peters, ¶¶ [0018], [0095].

Regarding Claim 2, Abidi, NPL Kreider, and Peters disclose
The method of claim 1 and the step of determining a historical risk profile as explained above. 
Abidi further discloses
wherein the step of determining a historical risk profile comprises: weighting a first volatility of return value by a corresponding expected account balance associated with the first fund; weighting a second volatility of return value by a corresponding expected account balance associated with the second fund; and summing the weighted first and second volatility of return values.
(See at least Fig. 6, where 50% of a first portfolio and 50% of a second portfolio are summed.)



Regarding Claim 3, Abidi, NPL Kreider, and Peters disclose
The method of claim 1 and computing the set of volatility of return data as explained above. 
Kreider further discloses
computing the set of volatility of return data based at least in part on historical rate of return values and expected rate of return values associated with asset classifications corresponding to assets underlying a glide path.  
(See at least Bates p. 003, Tables 1, 2 & 3, reflecting historical rates of return. The expected rate of return is the 20 year historical data, which is assumed for the model portfolio. Id.)

Regarding Claim 6, Abidi, NPL Kreider, and Peters disclose
The method of claim 1 as explained above. 
Abidi further discloses
displaying a plurality of computed risk scores associated with different entities on a display device graphically.  
(See at least Fig. 6, where TDFs are displayed graphically in an x-y axis corresponding to risk (x-axis) and return (y-axis). The risk (x) axis is a risk score.)

Regarding Claim 7, Abidi discloses
A system comprising: 
a server including a processor and memory storing instructions that, in response to receiving a request for access to a service, cause the processor to: 
(See at least Fig. 1B and associated text ¶ [0139].)
The remaining limitations of Claim 7 are not substantively different than those presented in Claim 1 and are therefore, rejected, mutatis mutandis, based on Abidi, NPL Kreider, and Peters for the same rationale presented in Claim 1 supra.

	Regarding Claims 8, 9 and 14, Abidi, NPL Kreider, and Peters disclose
The system of claim 7 and explained above. 
The remaining limitations of Claims 8, 9, and 14, are not substantively different than those presented in Claims 2, 3, and 6, respectively, and are therefore, rejected, mutatis mutandis, based on Abidi, NPL Kreider, and Peters for the same rationale presented in Claims 2, 3, and 6, respectively, supra.

Regarding Claim 10, Abidi, NPL Kreider, and Peters disclose
The system of claim 7 and the memory storing instructions that, in response to receiving the request, cause the processor to as explained above. 
NPL Kreider further discloses
generate a historical rate of return value by computing a standard deviation of asset classification returns for each of the asset classifications over a time interval.
(See at Bates p. 003, Tables 1, 2, & 3, disclosing determined annualized returns and standard deviation for asset classes for 5, 10, and 20 years. See also, Table note (upper right) (“Standard deviation shown reflects the average standard deviation of monthly returns for the same group of funds. Standard deviation is a measure of return volatility standard deviation.”).)
Regarding Claim 12, Abidi, NPL Kreider, and Peters disclose
The method of claim 7 and the memory stores instructions that, in response to receiving the request, cause the processor to as explained above. 
Abidi further discloses
multiply a set of calculated expected rate of return values of each asset classification by a proportion of the asset classification allocated in each fund over the time interval; and sum the multiplied amounts to compute a weighted average expected return for each time interval along a glide path.  
(See at last Fig. 6 where various TDFs are plotted on a graph of weighted average expected return versus risk, i.e., an efficient frontier. ¶ [0087]. The remaining portion for how a weighted average efficient frontier is determined is merely the definition of “weighted average expected return” itself. See Bates p. 004, “Diversification and Risky Asset Allocation,” McGraw-Hill Companies, 2008 (cited on PTO-892). MPEP § 2112(IV).).

Regarding Claim 13, Abidi, NPL Kreider, and Peters disclose
The method of claim 7 and the memory stores instructions that, in response to receiving the request, cause the processor to as explained above. 
Abidi further discloses
classify assets underlying a glide path to determine asset classifications. 
(See at least ¶¶ [0055], [0056] where asset classifications are determined “for all public and private investments.”)


Regarding Claim 15, Abidi, NPL Kreider, and Peters disclose
The method of claim 7 as explained above. 
Abidi further discloses
further comprising a data store [Fig. 1B, element 124] adapted to store asset information associated with one or more discrete assets comprising one or more funds from the first series of funds; and 
(Examiner interprets “data store” as hardware, i.e., a server. Spec., [0039]. See at least ¶ [0059], where the data store 124 is used by the automatic financial advisor (AFA) for investor-specific scenario forecasting. Forecasting loads existing account balances (plural) by asset classes 306, which is asset information for one or more funds from the series of funds. Alternatively, Peters, Fig. 3, element 214 (portfolio holdings database))
Peters discloses
wherein the classification module is adapted to query the data store for asset information and to associate characteristics of the asset information with one of a plurality of pre-defined asset classification types. 
(See at least Fig. 1, step 118, where the user inputs portfolio holdings into a database and in step 118, maps a set of portfolio holdings into asset classes. ¶ [0061] (explanatory text); Fig. 2a disclosing a host server 220 comprising a database query 226, software module 224, and database 222.)




Regarding Claim 16, Abidi discloses
An article comprising
a machine-readable medium storing machine-readable instructions that, when executed by a server, cause the server to:
(See at least Fig. 1B and associated text ¶ [0139].)
The remaining limitations of Claim 16 are not substantively different than those presented in Claim 1 and are therefore, rejected, mutatis mutandis, based on Abidi, NPL Kreider, and Peters for the same rationale presented in Claim 1 supra.
 
Claims 4, 5, and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abidi and NPL Kreider, as applied to Claims 1–3, 6–10, and 12–16 above, and further in view of Munoz (U.S. Pat. Pub. No. 2002/0198821) [“Munoz”]

Regarding Claim 4, Abidi, NPL Kreider, and Peters disclose
The method of claim 1 as explained above. 
Kreider further discloses
averaging a computed standard deviation of asset classification returns for each asset classification over a time interval; averaging asset classification returns for each asset classification over a time interval; and 
(This limitation is not substantially different than Claim 3 and is rejected similarly. See at least Bates p. 003, Table note (upper right), where “Tables 1, 2, and 3 reflect the average annualized return . . . Standard deviation shown reflects the average standard deviation of monthly returns for the same group of funds. Standard deviation is a measure of return volatility standard deviation.”)
Munoz discloses
computing a volatility premium and volatility free rate for each of the first and second funds using the averaged asset classification returns, averaged standard deviation of asset classification returns, and a data regression technique.
(See at least Fig. 5 and associated text ¶ [0029], disclosing a graph of expected return (y-axis) and volatility (x-axis), and a line fitted data investments that intersects the y-axis at the volatility free rate. The volatility premium is the slope of the line. The volatility premium and return are calculated using the average standard deviation of asset classification returns and averaged asset classification returns. ¶¶ [0008], [0028].  The connecting line through the data points in Fig. 5 is a data regression technique. ¶ [0028])
It would have been obvious to one of ordinary skill in the art at the time of filing to have computed a volatility premium and volatility free rate as explained by Munoz, to the known invention of Abidi, with the motivation to create an efficient frontier to maximize the portfolio return for a given level of risk. Munoz, ¶¶ [0028], [0008]. Therefore if a fund has more volatile stocks in its composition the standard deviation (historical volatility) will be high and a stable stock will have a lower standard deviation and “identifying all of the optimal portfolio mixes for securities in which each point on the [efficient] frontier represents the maximum return achievable through mixing specific investments in securities for a given level of risk.” (Munoz ¶ [0008]).


Regarding Claim 5, Abidi, NPL Kreider, Peters, and Munoz disclose
The method of claim 4 as explained above. 
Abidi further discloses
calculating a weighted average expected return along the time interval of the glide path by multiplying the calculated expected rate of return values of each asset classification by a proportion of the asset classification allocated in each fund over the time interval; and summing the multiplied amounts.
(See at last Fig. 6 where various TDFs are plotted on a graph of weighted average expected return versus risk, i.e., an efficient frontier. ¶ [0087]. The remaining portion for how a weighted average efficient frontier is determined is merely the definition of “weighted average expected return” itself. See Bates p. 004, “Diversification and Risky Asset Allocation,” McGraw-Hill Companies, 2008 (cited on PTO-892). MPEP § 2112(IV).).

Regarding Claim 11, Abidi, NPL Kreider, and Peters disclose
The system of claim 7  as explained above. 
The remaining limitations of Claim 11 is not substantively different than that presented in Claim 4, and is therefore, rejected, mutatis mutandis, based on Abidi, NPL Kreider, Peters, and Munoz for the same rationale presented in Claim 4 supra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JHM/

/BENNETT M SIGMOND/        Supervisory Patent Examiner, Art Unit 3694